228 F.2d 516
Joseph W. DI SILVESTRO, Plaintiff-Appellant,v.UNITED STATES VETERANS' ADMINISTRATION et al., Defendants-Appellees.
No. 211, Docket 23883.
United States Court of Appeals Second Circuit.
Argued Dec. 8, 1955.Decided Jan. 3, 1956.

Joseph W. Di Silvestro, appellant, pro se.
Warren E. Burger, Asst. Atty. Gen., Leonard P. Moore, U.S. Atty., Brooklyn, N.Y., Paul A. Sweeney and John G. Laughlin, Washington, D.C., for appellees.
Before SWAN, FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing the complaint in an action which sought judicial review of a decision of the Veterans' Administration forfeiting under the provisions of 38 U.S.C.A. 715, a compensation award previously made to the plaintiff.  By 38 U.S.C.A. 705 judicial review of such a decision is explicitly prohibited.  The judgment is affirmed on Judge Galston's opinion, D.C., 132 F. Supp. 692.